Name: Commission Implementing Regulation (EU) 2017/838 of 17 May 2017 amending Regulation (EC) No 889/2008 as regards feed for certain organic aquaculture animals (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: fisheries;  agricultural policy;  agricultural activity;  foodstuff;  technology and technical regulations;  cultivation of agricultural land;  marketing
 Date Published: nan

 18.5.2017 EN Official Journal of the European Union L 125/5 COMMISSION IMPLEMENTING REGULATION (EU) 2017/838 of 17 May 2017 amending Regulation (EC) No 889/2008 as regards feed for certain organic aquaculture animals (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Articles 15(2) and 16(1) thereof, Whereas: (1) Regulation (EC) No 834/2007 establishes basic requirements for the organic production of aquaculture animals, including requirements with regard to feed. Detailed rules for implementing those requirements are laid down in Commission Regulation (EC) No 889/2008 (2). (2) Article 15(1)(d)(i) of Regulation (EC) No 834/2007 requires that fish and crustaceans are fed with feed that meets the animal's nutritional requirements at the various stages of its development. (3) Article 25l of Regulation (EC) No 889/2008 sets out specific rules on feed for certain aquaculture animals referred to in Sections 6, 7 and 9 of Annex XIIIa to that Regulation. The rules set out in that Article aim to prioritise naturally available feed, where it is available. (4) Under Article 25l(1) of Regulation (EC) No 889/2008, the animals concerned are to be fed with feed naturally available in ponds and lakes. Article 25l(2) of that Regulation permits the use of organic feed of plant origin or seaweed where natural feed resources are not available in sufficient quantities. Article 25l(3)(a) and (b) of that Regulation establish maximum percentages of fishmeal and fish oil that can be included in the feed ration of siamese catfish and shrimps where naturally available feed is supplemented. (5) Naturally occurring feed is limited or non-existent in the hatchery stage. Member States have indicated to the Commission that the rules on feeding penaeid shrimps, in particular Tiger shrimp (Penaeus monodon), set out in Article 25l(3)(b) of Regulation (EC) No 889/2008, would lead to malnutrition and increased mortality if applied in the juvenile stages in a hatchery environment. (6) Article 25l(1) of Regulation (EC) No 889/2008 requires the animals concerned to be fed with feed naturally available in ponds and lakes. The rule set out in that Article should concern only the grow-out stages where the animals are kept in ponds and lakes rather than hatchery environments where naturally available feed is insufficient. This is especially pertinent from 31 December 2016, since when, in accordance with Article 25e(3) of Regulation (EC) No 889/2008, juvenile aquaculture animals subject to non-organic management conditions can no longer be brought into an organic holding. Prior to this date, it was permitted to bring a proportion of non-organic juvenile animals into an organic holding, following a hatchery stage under non-organic management. (7) Furthermore, the expert group for technical advice on organic production (EGTOP), set up by Commission Decision 2009/427/EC (3), has confirmed that the specific rules contained in Article 25l(3)(a) and (b) of Regulation (EC) No 889/2008 are suitable only for the grow-out stages (4). EGTOP considers that the limitations on fishmeal and fish oil set out in that Article do not allow the animal's nutritional requirements to be met during the early life stages while in a hatchery environment. (8) The Commission has identified the need to amend the rules on feeds for certain aquaculture animals by clarifying that these rules apply only to the grow-out stages. In arriving at this conclusion the Commission has taken into account the requirement to meet the animal's nutritional needs at the various stages of its development as set out in Article 15(1)(d)(i) of Regulation (EC) No 834/2007, the aim of Article 25l of Regulation (EC) No 889/2008 to prioritise naturally available feed where it is available, and the opinion of EGTOP. (9) Regulation (EC) No 889/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Article 25l, paragraph 1, of Regulation (EC) No 889/2008 is replaced by the following: 1. In the grow-out stages, aquaculture animals as referred to in Annex XIIIa, Section 6, Section 7 and Section 9 shall be fed with feed naturally available in ponds and lakes. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1). (3) Commission Decision 2009/427/EC of 3 June 2009 establishing the expert group for technical advice on organic production (OJ L 139, 5.6.2009, p. 29). (4) Final report: http://ec.europa.eu/agriculture/organic/sites/orgfarming/files/final_report_egtop_on_aquaculture_part-c_en.pdf